Appeal of Confectioner's Mercantile Agency
Docket No. 766.

Submitted April 7, 1925; decided May 6, 1925.

David Berdon, Esq., for the taxpayer.
James T. Dortch, Esq., for the Commissioner.
Before James, Sternhagen, and Trussell.

The taxpayer is a New York corporation with principal offices at 438 Broadway, New York City. This
appeal is from a deficiency in income and profits taxes for the year 1920 in the amount of $22,574.
05. The Commissioner made a reexamination of the books of the taxpayer.
As a result of this reexamination the Commissioner, on April 7, 1925, filed with the Board a
statement that no deficiency in tax exists for the year 1920.

DECISION.
The deficiency determined by the Commissioner is disallowed.